Citation Nr: 1207340	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-06 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to February 1990 and from October 1990 to April 1992.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted entitlement to service connection for patellofemoral pain syndrome, left knee, with a 10 percent disability rating assigned, effective March 31, 2005.  The Columbia, South Carolina, RO now maintains jurisdiction in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A February 2011 letter shows that the Veteran was awarded vocational rehabilitation benefits.  Records from vocational rehabilitation may be relevant to initial rating for the left knee disability.  

Records generated by VA prior to a Board decision and could reasonably be expected to be part of the record; and if such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA also has a statutory duty to obtain relevant records generated by Federal entities.  38 U.S.C.A. § 5103(b) (West 2002).  Therefore, the vocational rehabilitation records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records pertaining to the Veteran's participation in VA Vocational Rehabilitation programs in accordance.

2.  If the newly obtained records pertain to the left knee disability ask the examiner who provided the January 2011 examination to review the records and provide an opinion as to the impact of the left knee disability on employment; and whether the records change any aspect of the report provided in January 2011.  

3.  If newly obtained records pertain to the left knee disability and the January 2011 examiner is unavailable; or the records show a worsening of the left knee disability over what was reported in the January 2011 examination, afford the Veteran a new examination to evaluate the current severity of the left knee disability.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


